We find that there was substantial evidence in the record to support the Commissioner’s determination that petitioner, while. off duty and engaged in private conversation with complainants, wrongfully struck them with a pipe and also improperly pointed his off-duty revolver at them (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). In view of petitioner having been previously disciplined for failure to, in part, obey a superior’s order on two separate occasions and considering his instant offenses, the sanction of dismissal was not so disproportionate as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). Concur—Kupferman, J. P., Milonas, Asch, Wallach and Rubin, JJ.